Case: 13-50740      Document: 00512531023         Page: 1    Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 13-50740
                                                                                   Fifth Circuit


                                  Summary Calendar                               FILED
                                                                          February 12, 2014
                                                                            Lyle W. Cayce
KYLE G. BROCK; DIANA L. BROCK,                                                   Clerk

                                                 Plaintiffs-Appellants
v.

BANK OF AMERICA, N.A.; FEDERAL NATIONAL MORTGAGE
ASSOCIATION; MORTGAGE EXECUTIVES OF AUSTIN, LIMITED,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:13-CV-94


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6 .




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.